IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0415
                               Filed August 19, 2020


IN THE MATTER OF T.M.,
Alleged to Be Seriously Mentally Impaired,

T.M.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.



        T.M. appeals an order for hospitalization under Iowa Code chapter

229 (2020). AFFIRMED.




        Alexander Smith of Parrish Kruidenier Dunn Boles Gribble Gentry Brown &

Bergmann L.L.P., Des Moines for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Special

Assistant Attorney General, for appellee State.




        Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


MULLINS, Judge.

       In February 2020, T.M.’s siblings filed an application alleging T.M. to be

seriously mentally impaired. The court entered an order for immediate custody

and examination pursuant to Iowa Code section 229.11 (2020).               Following

examination, a qualified mental-health professional issued a report in which he

concluded T.M. was mentally ill; incapable of making responsible decisions as to

his hospitalization or treatment; treatable and would benefit from treatment; likely

to physically injure himself or another or inflict serious emotional injury on family

members or those who lack a reasonable opportunity to avoid contact with him if

allowed to remain at liberty without treatment; and incapable of satisfying his needs

for nourishment, clothing, essential medical care, or shelter. The report noted the

conclusions were based upon the recent overt act of T.M. lacking insight and

judgment regarding his mental illness and being “arrested on domestic abuse or

assault charges causing bodily injury and interference with official acts.” Attached

medical records noted T.M. recently threatened three women at gunpoint.

       Following an unreported hearing, a magistrate entered a finding of serious

mental impairment, concluding, among other things, T.M. was dangerous because

his illness causes him to be impulsive and deprives him of “the ability to think

clearly and weigh his options in terms of decisions” and “[h]e is not capable of

satisfying his needs for nourishment, clothing, essential medical care or shelter.”

The magistrate ordered T.M. to be hospitalized. T.M. appealed to the district court.

See Iowa Code § 229.21(3). Prior to the ensuing de novo trial before the district

court, the mental-health professional issued an updated report, in which he

generally reached the same conclusions as in the first.
                                           3


       A trial de novo was held in early March. At the hearing, the court took

judicial notice of a pending criminal case in which T.M. was arrested on charges

of domestic abuse assault while displaying a weapon and assault causing bodily

injury or mental illness.1 The State also presented testimony from the mental-

health professional who examined T.M. He answered in the negative when asked

whether T.M. is capable of making responsible decisions with respect to his

hospitalization or treatment in light of his mental illness. He additionally testified

T.M. was treatable and would benefit from treatment. The professional answered

in the affirmative when asked whether T.M. was likely to injure himself or others if

allowed to remain at liberty without treatment. When asked what recent overt acts

led to that conclusion, the professional stated, “[I]t’s, you know, obviously,

whatever happened before he came in.” The professional also highlighted some

of T.M.’s delusional thoughts. The professional added T.M. would be likely to

emotionally injure his family members or those who lack a reasonable opportunity

to avoid contact with him, given his suspiciousness and paranoia toward his family.

He also testified T.M.’s mental illness was likely to result in his inability to satisfy

his needs for nourishment, clothing, essential medical care, or shelter, which, in

turn, was likely to cause him physical injury, debilitation, or death within the

reasonably foreseeable future. He highlighted T.M. was refusing meals because

he believed they were laced with Seroquel. On cross-examination the professional

stated T.M.’s delusional thoughts and manic mood would present a danger to

himself and others. On redirect, the professional specified T.M.’s recent behaviors


1 The State provided the court with copies of the criminal complaints concerning
those charges.
                                          4


resulting in assault charges were recent overt acts in support of his conclusion

T.M. would be likely to physically injure himself or others. At the end of the hearing,

T.M. argued the State failed to satisfy the dangerousness elements of being

seriously mentally impaired.

       Following the hearing, the court entered an order affirming the finding of

serious mental impairment and order for hospitalization. As to dangerousness, the

court concluded T.M. was likely to injure himself or others if allowed to remain at

liberty without treatment. The court concluded T.M.’s mental illness resulted in an

inability to properly care for himself and the recent assault charges. The court also

concluded, among other things, T.M.’s mental illness rendered him incapable of

satisfying his needs for nourishment, clothing, essential medical care, or shelter.

       T.M. appeals, claiming the evidence was insufficient to support a finding

that he is seriously mentally impaired because there was no recent overt act to

indicate he was likely to be dangerous.

       Appellate review of sufficiency-of-the-evidence challenges in involuntary

commitment proceedings is for errors at law. In re B.B., 826 N.W.2d 425, 428

(Iowa 2013); see also Fry v. Blauvelt, 818 N.W.2d 123, 128 (Iowa 2012) (noting

the sufficiency of evidence poses a legal question). The allegations contained in

the involuntary-commitment application must be proven by clear and convincing

evidence, which “means that there must be no serious or substantial doubt about

the correctness of a particular conclusion drawn from the evidence.” B.B., 826
N.W.2d at 428 (quoting In re J.P., 547 N.W.2d 340, 342 (Iowa 1998)); see also

Iowa Code § 229.13(1).
                                            5


       To prove a person is afflicted by a “serious mental impairment,” clear and

convincing evidence must establish three elements—(1) the person suffers from a

mental illness; (2) the mental illness results in a lack of “sufficient judgment to make

responsible decisions with respect to the person’s hospitalization or treatment”;

and (3) because of the illness the person is: (a) “likely to physically injure the

person’s self or others if allowed to remain at liberty without treatment,” (b) “likely

to inflict serious emotional injury on members of the person’s family or others who

lack reasonable opportunity to avoid contact with the person with mental illness if

the person with mental illness is allowed to remain at liberty without treatment,”

(c) “unable to satisfy the person’s needs for nourishment, clothing, essential

medical care, or shelter so that it is likely that the person will suffer physical injury,

physical debilitation, or death”; or (d) subject to “a history of lack of compliance

with treatment and” the lack of compliance either “has been a significant factor in

the need for emergency hospitalization” or “has resulted in one or more acts of

serious physical injury” or attempts at the same. Iowa Code § 229.1(20).

       On appeal, T.M. only challenges the sufficiency of the evidence supporting

what has commonly been referred to as the dangerousness or endangerment

component of the final element.

       As to section 229.1(20)(c), we find the State presented sufficient evidence

from which the district court could find clear and convincing evidence that, as a

result of his mental illness, T.M. would be “unable to satisfy [his] needs for

nourishment, clothing, essential medical care, or shelter” and it was likely that he

would “suffer physical injury, physical debilitation, or death.” The professional

generally testified that T.M.’s mental-health symptoms would be likely to interfere
                                          6


with his ability to satisfy his daily needs—specifically as to nourishment, medical

care, and shelter—if he were released without treatment. He refused meals at

times, fearing they were laced with medications. He also refused medications

aimed at alleviating his illness. If he was refusing meals and medications while

hospitalized, he would certainly not be able to satisfy his needs for nourishment

and medical care on the outside. The professional added T.M.’s mental state

would compromise his ability to secure housing. The professional confirmed these

deficiencies would likely cause him physical injury, debilitation, or death.

       On our review, we find no serious or substantial doubts about the

correctness of the district court’s conclusion drawn from the evidence that T.M.

was seriously mentally impaired within the meaning of Iowa Code section

229.1(20)(c). As such, we affirm.

       AFFIRMED.